          Case 1:20-cv-01253-ELH Document 24-1 Filed 06/19/20 Page 1 of 4



                                                                                 EXHIBIT A
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                             *
 MARYLAND GREEN PARTY, et al.,
                                             *
                  Plaintiffs,
                                             *
                  v.                                 Case No. 1:20-cv-01253-ELH
                                             *
 LAWRENCE J HOGAN, JR., et al.,
                                             *

                  Defendants.                *

      *       *        *        *    *   *       *       *     *      *      *      *
                                    CONSENT JUDGMENT

       WHEREAS, plaintiffs, the Maryland Green Party, Steven Andrew Ellis, the

Libertarian Party of Maryland and Robert S. Johnston, III (collectively “Plaintiffs”) filed

this action on May 19, 2020 against Lawrence J. Hogan, Jr., in his official capacity as

governor of the State of Maryland and Linda H. Lamone, in her official capacity as State

Administrator of Elections, seeking declaratory and injunctive relief and, in the case of the

Green Party, damages; and

       WHEREAS, the claims asserted by Plaintiffs relate to efforts by the Green Party

and the Libertarian Party to gain status as recognized political parties under Maryland law,

thereby entitling them to nominate candidates for election to public office; and

       WHEREAS, the Green Party and the Libertarian Party both lost their status as

recognized political parties under Maryland law after the 2018 general elections because

neither party’s candidate for governor received at least 1% of the vote, and because less
        Case 1:20-cv-01253-ELH Document 24-1 Filed 06/19/20 Page 2 of 4



than 1% of the state’s registered voters were affiliated with either party as of December 31,

2018; and

       WHEREAS, to gain status as political parties under Maryland law in order to be

able to nominate candidates for public office to appear on ballots for the November 3, 2020

Presidential General Election, the Green Party and the Libertarian Party are required by

law to submit petitions bearing the signatures of at least 10,000 registered voters to the

State Board of Elections by August 3, 2020, Md. Code Ann., Election Law §§ 4-102 and

4-103; and

       WHEREAS Plainitffs alleged in their complaint that certain governmental

restrictions imposed in response to the COVID-19 pandemic have hindered Plaintiffs’

efforts to gather signatures on petitions required to regain their statuts as political parties

under Maryland law; and

       WHEREAS, to facilitate the gathering of signatures during the COVID-19

pandemic, the State Board on April 22, 2020, promulgated SBE Policy 2020-01, which

authorized the use of electronic signatures on petitions for recognition of political parties,

petitions for nomination as an unaffiliated candidate, and petitions to place questions on

the November 3, 2020 Presidential General Election ballot; and

       WHEREAS, Plaintiffs and Defendants have reached a settlement of the claims

asserted in this case, including the resolution of any potential claim for attorneys’ fees by

the Plaintiffs, under which the parties have agreed to the entry of this consent judgment,

and filed a Joint Motion for Consent Judgment;

       Accordingly, it is this ________ day of ________________ 2020, hereby

                                              2
           Case 1:20-cv-01253-ELH Document 24-1 Filed 06/19/20 Page 3 of 4



          ORDERED that the Joint Motion is GRANTED; and it is further

          ORDERED that all claims against Governor Hogan in the Lawsuit are dismissed

with prejudice; and it is further

          ORDERED that Count II of the Complaint is dismissed with prejudice; and it is

further

          ORDERED that judgment is entered in favor of plaintiffs and against defendant

Administrator Lamone in her official capacity on Count I of the complaint only to the

following extent: the number of signatures of Maryland registered voters required under

§ 4-102(b)(2)(i) of the Election Law Article of the Maryland Code for the Green Party and

the Libertarian Party to be granted status as new political parties in time for those parties

to qualify to nominate candidates to appear on the ballot for the November 3, 2020 election

is reduced to 5,000; and it is further

          ORDERED, that all other relief sought by Count I of the complaint is denied; and it

is further

          ORDERED, that entry of this order shall not preclude Plaintiffs’ right to bring

claims challenging any determination made by an election official under Election Law

§§ 6-203(b) or 6-207 as to the validity or verification of any signature contained on a

petition for the creation of a new political party filed by either the Green Party or the

Libertarian Party, in the event that, as a result of any such determination, the petition fails

to have the required number of valid signatures as set forth in this Order; and it is further

          ORDERED, that if the Maryland Board of Public Works does not approve the

parties’ settlement agreement, or if the State of Maryland cannot identify funds to satisfy

                                               3
        Case 1:20-cv-01253-ELH Document 24-1 Filed 06/19/20 Page 4 of 4



payment of the attorneys’ fee amounts required by that agreement, Plaintiffs shall have the

right to reopen the proceedings in this case to pursue claims for costs and attorneys’ fees

in this Court.



                                                        __________________________
                                                        Ellen L. Hollander
                                                        United States District Judge




                                            4
